Citation Nr: 1140693	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-49 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976 and from October 2003 to April 2005.  Additionally, he served on periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Mississippi National Guard.  He is the recipient of the Combat Infantryman Badge and the Global War on Terrorism Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2010, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

Degenerative arthritis of the lumbar spine was manifest to a compensable degree within one year of the Veteran's discharge from a period of active duty service that lasted for more than 90 days.


CONCLUSION OF LAW

Degenerative arthritis of the lumbar spine is presumed to have been incurred in active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for a low back disorder is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations. 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

For VA compensation purposes, service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  Active duty is full time duty in the Armed Forces other than active duty for training.  Id.  With regard to National Guard service, active duty for training is full time duty performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.  Inactive duty training is duty other than full-time duty performed under the same provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.       

The Veteran contends that he sustained injury to his lumbar spine during a period of ACDUTRA in June 2000 and also due to wearing body armor during his service in Iraq.  Therefore, he argues that service connection is warranted on a direct basis for a lumbar spine disability.  A review of the record reveals that the Veteran's claim may be granted on a presumptive basis.  

The Veteran served on a period of active duty from October 2003 to April 2005.  A private X-ray of the lumbar spine taken in August 2005 revealed degenerative changes, and the private physician at that time noted low back pain and a diagnosis of mild degenerative arthritis.  A review of the record reveals that this record is the first documentation of such disability.  Thus, the Veteran had a diagnosis of arthritis that had manifested to a compensable degree within one year of service.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  The Board acknowledges that the August 2005 radiologist stated that the degenerative changes were consistent with age and that a December 2008 VA examiner provided a negative nexus between the Veteran's lumbar spine disability and the injury that occurred during the period of ACDUTRA in June 2000.  However, as the arthritis was first manifest within one year of discharge from active service, it is presumed to have developed during the period of active service.  38  C.F.R. § 3.309 (2011).  The question of service connection on a direct basis is rendered moot, and causation is immaterial in this instance.  Accordingly, service connection for degenerative arthritis of the lumbar spine is granted.          


ORDER

Service connection for degenerative arthritis of the lumbar spine is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


